department of the treasury internal_revenue_service washington d c date number release date cc ebeo tl-n-4712-99 uilc internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel employee_benefits and exempt_organizations cc ebeo subject this field_service_advice follows up our telephone conversation on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year a year b year c year d year e the appendix to this memorandum sets out language as we discussed for your use in preparing a notice of proposed adjustments with respect to the above- referenced taxpayer if you have any further questions or would like to discuss the issues further please feel free to call us at mary e oppenheimer assistant chief_counsel by mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations appendix issue whether taxpayer may deduct vacation pay in the taxable_year it accrued when taxpayer did not make a contribution to the trust to fund the vacation pay until the following year the deductions claimed in the amounts of dollar_figure insert each year’s contribution amount for contributions to the trust for the year a year b year c and year d tax years are disallowed for the following reasons sec_162 of the code provides for a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business regulation sec_1_162-10 provides that amounts paid_or_accrued within the taxable_year for vacations are deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business however temporary_regulation sec_1_162-10t q a provides that sec_419 governs the deduction of contributions paid_or_accrued by an employer with respect to a welfare_benefit_fund within the meaning of sec_419 sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible are deductible to the extent of qualified_costs under sec_419 for the taxable_year in which paid the trust constitutes a welfare_benefit_fund as defined in sec_419 first the trust is a fund under sec_419 because it is a non-exempt trust second the vacation pay benefits provided by taxpayer to its employees through the trust are welfare benefits under sec_419 sec_419 defines welfare_benefit as any benefit other than a benefit with respect to which the following apply a sec_83 b sec_404 determined without regard to sec_404 or c sec_404a sec_404a which applies to foreign deferred_compensation plans is not applicable in this case sec_83 of the code provides that in the case of a transfer of property to which sec_83 applies there is allowed as a deduction under sec_162 to the person for whom the services were performed an amount equal to the amount included under sec_83 in the gross_income of the person who performed the services this deduction is generally allowed to the service_recipient for the taxable_year in which or with which ends the taxable_year in which the amount is included as compensation by the person who performed the services under sec_1_83-6 of the regulations however in the case of a transfer to an employee_benefit_plan described in sec_1_162-10 sec_83 does not apply since the contributions in issue were made to trust which holds assets of the vacation plan an employee_benefit_plan sec_83 is not applicable to the extent that the vacation pay benefits could be viewed as deferred benefits other than compensation that would be treated as deferred_compensation under sec_404 they are nevertheless treated as welfare benefits under sec_419 because they are not within the exception under sec_419 for benefits to which sec_404 applies they are not within that exception because the reference in sec_419 to sec_404 is to sec_404 determined without regard to sec_404 applying the rules under sec_419 each contribution by taxpayer to the trust is not deductible before the year in which it was paid to the trust rather it is deductible in the taxable_year in which it was paid to the trust to the extent of the trust’s qualified_cost for that year since vacation pay is not a reservable benefit under sec_419a the qualified_cost for vacation pay is the aggregate amount including administrative expenses that would have been allowable as a deduction to taxpayer with respect to benefits provided during that year if such benefits were provided directly by taxpayer and taxpayer used the cash_receipts_and_disbursements_method of accounting sec_419 thus taxpayer’s contribution to the trust in march of year b is deductible in year b under sec_419 and sec_419a rather than in year a because it was not paid during year a sec_419 likewise taxpayer’s contributions to the trust in years c d and e are deductible in years c d and e respectively rather than in years b c and d taxpayer’s argument based upon the legislative_history of the repeal of code sec_463 and amendment of sec_404 by the omnibus budget reconciliation act of publaw_100_203 obra that sec_419 does not apply to contributions to a_trust to fund vacation pay amounts but rather the timing of the deduction for such contributions should be governed by the month rule contained in temporary_regulation sec_1_404_b_-1t is not supported by the statute sec_463 of the code provided special rules under which a taxpayer could elect to deduct vacation pay for years prior to prior to the obra amendments sec_419 provided for an exception to the application of sec_419 for benefits with respect to which an election under sec_463 applied the only amendment made by obra to sec_419 removed the exception previously contained in sec_419 see obra section b in the absence of that exception the plain language of sec_419 governs the timing of deductions with respect to contributions to a welfare_benefit_fund such as the trust to fund vacation pay benefits such as those provided to taxpayer's employees a committee report describing the effect of the repeal of an exception to sec_419 cannot override the plain meaning of the code application of sec_419 in this case is consistent with congressional intent in enacting sec_419 to prohibit employers from claiming deductions for nonreservable benefits ie benefits other than disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits prior to the time the benefits are provided to employees and are included in the employees’ gross_income or would be included in the employees’ gross_income but for a provision excluding benefits from gross_income see generally h_r rep no pt 98th cong 2d sess pincite8
